

Exhibit 10.3
FIRST AMENDMENT TO CONSENT TO SUBLEASE AGREEMENT
THIS FIRST AMENDMENT TO CONSENT TO SUBLEASE AGREEMENT (this "First Amendment")
is made as of July 1, 2015, by and among BRITANNIA POINTE GRAND LIMITED
PARTNERSHIP, a Delaware limited partnership ("Landlord"), EXELIXIS INC., a
Delaware corporation ("Tenant"), and NODALITY, INC., a Delaware corporation
("Subtenant").
R E C I T A L S
A.    Reference is hereby made to that certain Build-to-Suit Lease dated as of
May 12, 1999, between Landlord and Tenant (the "Original Lease"), as amended by
that certain First Amendment to Build-to-Suit Lease dated as of March 29, 2000
("First Amendment"), that certain Second Amendment to Build-to-Suit Lease dated
as of January 31, 2001 ("Second Amendment"), and that certain Third Amendment to
Build-to-Suit Lease dated as of May 24, 2001 ("Third Amendment," together with
the Original Lease, the First Amendment and the Second Amendment, collectively,
the "Lease"), for certain buildings located at 169 Harbor Way and 170 Harbor Way
(each, a "Building" and collectively, the "Premises"), in South San Francisco,
California.
B.    On August 16, 2011, Landlord (referenced as HCP Life Science REIT, Inc. in
the Consent, which entity is Landlord's parent company), Tenant and Subtenant
entered into that certain Consent to Sublease Agreement ("Original Consent"),
whereby Landlord consented to the subletting by Subtenant of a portion of the
Premises as described in that certain Sublease dated July 25, 2011 between
Tenant, as sublandlord, and Subtenant, as subtenant (the "Original Sublease").
C.    On June 1, 2012, Landlord delivered a letter to Tenant ("Approval Letter,"
and together with the Original Consent, collectively, the "Consent"), whereby
Landlord consented to that First Amendment to Sublease dated as of May 1, 2012
(the "Sublease First Amendment," together with the Original Sublease,
collectively, the "Sublease").
D.    Pursuant to Section 3 of the Original Consent and Article 13 of the Lease,
Tenant has requested Landlord's consent to that certain Second Amendment to
Sublease dated July 1, 2015, between Tenant and Subtenant (the "Sublease Second
Amendment"), with respect to the give-back by Subtenant of 2,454 rentable square
feet of space on the first floor of the Building located at 170 Harbor Way, as
more particularly described in the Sublease Second Amendment ("Sublet Reduced
Premises"). A copy of the Sublease Second Amendment is attached hereto as
Exhibit A. Landlord is willing to consent to the Sublease Second Amendment on
the terms and conditions contained herein.
E.    All defined terms not otherwise expressly defined herein shall have the
respective meanings given in the Lease.
A G R E E M E N T
1.    Landlord's Consent. Landlord hereby consents to the Sublease Second
Amendment; provided, however, notwithstanding anything contained in the Sublease
Second Amendment to the contrary, such consent is granted by Landlord only upon
the terms and conditions set forth in this First Amendment. The Sublease Second
Amendment is subject and subordinate to the Lease. Landlord shall not be bound
by any of the terms, covenant, conditions, provisions or agreements of the
Sublease Second Amendment. Subtenant acknowledges for the benefit of Landlord
that Subtenant continues to accept the Subleased Premises (as defined in the
Sublease Second Amendment) in their presently existing, "as-is" condition and
that Landlord has made no representation or warranty to Subtenant as to the
compliance of the Subleased Premises with any law, statute, ordinance, rule or
regulation. Tenant and Subtenant hereby represent and warrant to Landlord that
the copy of the Sublease Second Amendment attached hereto is a full, complete
and accurate copy of the Sublease Second Amendment, and that there are no other
documents or instruments relating to the use of the Subleased Premises by
Subtenant other than the Sublease and the Sublease Second Amendment.



--------------------------------------------------------------------------------



2.    Reimbursement of Landlord. Within five (5) days after invoice, Tenant
shall reimburse Landlord all of Landlord's reasonable costs and expenses
incurred in connection with its review and consent of the Sublease Second
Amendment and preparation and negotiation of this Second Amendment.
3.    Incorporation of Terms of Consent. The parties hereto acknowledge and
agree that the terms set forth in Sections 3 and 4 (including Sections 4.1
through 4.8) of the Original Consent are incorporated herein and each time the
word "Sublease" is used in such Sections, the same shall mean both the Sublease
and this Sublease Second Amendment.
4.    General Provisions.
4.1    Consideration for Sublease. Tenant and Subtenant represent and warrant
that there are no additional payments of rent or any other consideration of any
type payable by Subtenant to Tenant with regard to the Sublet Reduction Premises
other than as disclosed in the Sublease Second Amendment.
4.2    Brokerage Commission. Tenant and Subtenant covenant and agree that under
no circumstances shall Landlord be liable for any brokerage commission or other
charge or expense in connection with the Sublease and Tenant and Subtenant agree
to protect, defend indemnify and hold Landlord harmless from and against the
same and from any cost or expense (including, but not limited to, attorney's
fees) incurred by Landlord in resisting any claim for any such brokerage
commission.
4.3    Recapture. This consent shall in no manner be construed as limiting
Landlord's ability to exercise any rights to recapture any portion of the
Premises, as set forth in the Lease, in the event of a proposed future sublease
or assignment of such portion of the Premises.
4.4    Controlling Law. The terms and provisions of this First Amendment shall
be construed in accordance with and governed by the laws of the State of
California.
4.5    Binding Effect. This First Amendment shall be binding upon and inure to
the benefit of the parties hereto, their heirs, successors and permitted
assigns. As used herein, the singular number includes the plural and the
masculine gender includes the feminine and neuter.
4.6    Captions. The paragraph captions utilized herein are in no way intended
to interpret or limit the terms and conditions hereof; rather, they are intended
for purposes of convenience only.
4.7    Partial Invalidity. If any term, provision or condition contained in this
First Amendment shall, to any extent, be invalid or unenforceable, the remainder
of this First Amendment, or the application of such term, provision or condition
to persons or circumstances other than those with respect to which it is invalid
or unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this First Amendment shall be valid and enforceable
to the fullest extent permitted by law.
4.8    Attorneys' Fees. If either party commences litigation against the other
for the specific performance of this First Amendment, for damages for the breach
hereof or otherwise for enforcement of any remedy hereunder, the parties hereto
agree to and hereby do waive any right to a trial by jury and, in the event of
any such commencement of litigation, the prevailing party shall be entitled to
recover from the other party such costs and reasonable attorneys' fees as may
have been incurred.
4.9    Conflicts.  Notwithstanding anything in this First Amendment to the
contrary, as between Tenant and Subtenant, (a) nothing in this First Amendment
shall modify the terms and conditions of the Sublease Second Amendment, and (b)
in the event of any conflict between this First Amendment and the Sublease
Second Amendment, the Sublease Second Amendment shall control.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Consent to Sublease Second
Amendment as of the day and year first above written.
"Landlord"
BRITANNIA POINTE GRAND LIMITED PARTNERSHIP
                        
By:  HCP-Pointe Grand, Incorporated
        its general partner


By: /s/ Jonathan M. Bergschneider    


Its: Executive Vice President    


"Tenant"
EXELIXIS, INC.,
a Delaware corporation
By: /s/ Deborah Burke    
Its: SVP & CFO    




"Subtenant"


NODALITY, INC.,
a Delaware corporation
By: /s/ Laura Brege    
Its: CEO    




1.




--------------------------------------------------------------------------------




EXHIBIT A
THE SUBLEASE SECOND AMENDMENT
See Exhibit 10.2 to Form 10-Q filed August 11, 2015

 
EXHIBIT A
-1-




